DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 15-19 in the reply filed on January 18, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (US 2007/0152774 A1).
1. Nakanishi et al. shows a filter device comprising: a substrate (12) having piezoelectricity (0040); a first filter (11 or 31) including an IDT electrode (IDT shown unlabeled for resonators 15-20 of filter 11 and resonators 35-40 of filter 31) disposed on the substrate; a terminal electrode (1-4) disposed on the substrate; a first wiring electrode disposed on the substrate and connecting the first filter and the terminal electrode (unlabeled wiring connecting resonator 15 to terminal 1 et al.); and a dielectric film disposed above the substrate to cover the IDT electrode (14 - 0042); wherein at least a portion of the first wiring electrode is not covered with the dielectric film (shown where portions of the wiring electrode is not covered).

dielectric film and is connected to an antenna terminal (Tx, Rx filters connected to antenna - Fig. 8).
8. The filter device according to claim 1, wherein the dielectric film includes silicon oxide (SiO2 - 0042).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 7, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2007/0152774 A1) in view of Matsuda et al. (US 7,741,931 B2).
3. Nakanishi et al. shows the filter device according to claim 1, further comprising: a second filter (other filter of 11 or 31) including an IDT electrode different from the IDT electrode in the first filter (inherent where duplexer Tx, Rx filters are comprise frequencies); and a second wiring electrode connecting the second filter and the terminal electrode (11, 31 connected to terminal electrodes); wherein the IDT electrode in the second filter is covered with the dielectric film (11, 31 covered with dielectric film), and at least a portion of the second wiring electrode is not covered with the dielectric film (shown where portions of the wiring electrode is not covered) but is silent comprising a second filter disposed on the substrate and a second wiring electrode disposed on the substrate.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the filter device disclosed by Nakanishi et al. where a second and a second wiring electrode are disposed on the substrate disclosed by Matsuda et al.  Such a modification would have been obvious where both devices are drawn to duplexers comprising first and second surface acoustic wave filters coved with a dielectric film; where forming first and second filters (transmit and receive filters) on the same substrate is well known in the art and does not comprise novelty.
4. The filter device according to claim 3, wherein an entirety or substantially an entirety of each of the first wiring electrode and the second wiring electrode is not covered with the dielectric film (Nakanishi et al. and Matsuda et al. showing the entirety or substantially an entirety of each of the first and second wiring electrodes are not covered with the dielectric film).
5. The filter device according to claim 3, wherein a portion of the first wiring electrode and a portion of the second wiring electrode that are not covered with the dielectric film, respectively, are in contact with an air layer (Nakanishi et al. and Matsuda et al. showing the first and second wiring electrodes are not covered, thus in contact with air).
7. The filter device according to claim 3, wherein each of the IDT electrode in the first filter and the IDT electrode in the second filter has a comb shape and includes a plurality of electrode fingers and a busbar electrode connected to the plurality of electrode fingers (Nakanishi et al. and Matsuda et al. showing both filters comprising comb shape, plurality of electrode fingers, and busbar electrode).
15. A filter device comprising: a substrate having piezoelectricity; a first filter including an acoustic wave 
device disposed on the substrate; a terminal electrode disposed on the substrate; a first wiring 
electrode disposed on the substrate and connecting the first filter and the terminal electrode; and a 
16. The filter device according to claim 15, wherein the terminal electrode is not covered with the dielectric film and is connected to an antenna terminal (discussed in the reasons for rejection of the claims above).
17. The filter device according to claim 15, further comprising: a second filter disposed on the substrate and including an acoustic wave device different from the acoustic wave device in the first filter; and a second wiring electrode disposed on the substrate and connecting the second filter and the terminal electrode; wherein the acoustic wave device in the second filter is covered with the dielectric film, and at least a portion of the second wiring electrode is not covered with the dielectric film (discussed in the reasons for rejection of the claims above).
18. The filter device according to claim 17, wherein an entirety or substantially an entirety of each of the first wiring electrode and the second wiring electrode is not covered with the dielectric film (discussed in the reasons for rejection of the claims above).
19. The filter device according to claim 18, wherein the dielectric film includes silicon oxide (dielectric 14 is SiO2 - 0042 Nakanishi et al.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2007/0152774 A1) and Matsuda et al. (US 7,741,931 B2) as applied to claim 5 above, and further in view of Fujiya et al. (US 2019/0140615 A1).
6. Nakanishi et al. and Matsuda et al. teach the filter device according to claim 5, but are silent where a cover layer is disposed above the first wiring electrode and the second wiring electrode; and the air layer is disposed between the cover layer and the first wiring electrode and between the cover layer and the second wiring electrode.
Fujiya et al. shows a filter device wherein a cover layer (1) is disposed above the first wiring electrode and the second wiring electrode (flip chip of Fujiya et al.); and the air layer is disposed between the cover layer and the first wiring electrode and between the cover layer and the second wiring electrode (air layer shown not labeled).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the filter device disclosed by Nakanishi et al. and Matsuda et al. where a cover layer is disposed above the first wiring electrode and the second wiring electrode; and the air layer is disposed between the cover layer and the first wiring electrode and between the cover layer and the second wiring electrode disclosed by Fujiya et al.  Such a modification would have been obvious where all devices are drawn to duplexers where the first and second filters on the same substrates; where a cover on a duplexer is well-known in the art and does not comprise novelty.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843